Case: 19-41283   Doc# 321   Filed: 10/20/20   Entered: 10/20/20 15:44:48   Page 1 of
                                        30
                                                               STATEMENT OF OPERATIONS
                                                                  (General Business Case)
                                                                   For the Month Ended             09/30/20


                      Current Month
                                                                                                                        Cumulative           Next Month
     Actual              Forecast              Variance                                                                (Case to Date)         Forecast
                                                                      Revenues:
       $318,892              $280,000              $38,892        1    Gross Sales                                          $3,675,313          $350,000
                                                        $0        2    less: Sales Returns & Allowances                             $0
       $318,892              $280,000              $38,892        3    Net Sales                                            $3,675,313          $350,000
        $79,749              $100,000              $20,251        4    less: Cost of Goods Sold       (Schedule 'B')        $1,747,925          $140,000
       $239,143              $180,000              $59,143        5    Gross Profit                                         $1,927,388          $210,000
             $0                    $0                   $0        6    Interest                                                    $80                $0
                                                        $0        7    Other Income:
                                                        $0        8
                                                        $0        9

       $239,143              $180,000              $59,143       10      Total Revenues                                     $1,927,468          $210,000

                                                                      Expenses:
        $35,304               $42,000                $6,696      11    Compensation to Owner(s)/Officer(s)                    $725,166           $36,000
        $12,414                    $0              ($12,414)     12    Salaries                                               $228,147           $18,000
             $0                                          $0      13    Commissions                                                  $0
             $0                                          $0      14    Contract Labor                                               $0
                                                                       Rent/Lease:
              $0                    $0                    $0     15       Personal Property                                   $115,807                  $0
                                                          $0     16       Real Property                                             $0
                                                          $0     17    Insurance                                                    $0
                                                          $0     18    Management Fees                                              $0
                                                          $0     19    Depreciation                                                 $0
                                                                       Taxes:
                                                        $0       20       Employer Payroll Taxes                                    $0
                                                        $0       21       Real Property Taxes                                       $0
                                                        $0       22       Other Taxes                                               $0
          $4,068              $10,000               $5,932       23    Other Selling                                          $439,758           $10,000
              $0               $5,000               $5,000       24    Other Administrative                                    $94,998            $5,000
                                                        $0       25    Interest                                                     $0
             $0               $12,000              $12,000       26    Other Expenses: Professional fees                       $50,000           $12,000
             $0                                         $0       27                                                                 $0
             $0                    $0                   $0       28                                                                 $0                $0
        $10,000               $15,000               $5,000       29 Bankruptcy legal fees and other legal fees                $532,718           $20,000
             $0                                         $0       30                                                              ($194)
                                                        $0       31                                                                 $0
                                                        $0       32                                                                 $0
                                                        $0       33
                                                        $0       34

        $61,786               $84,000              $22,214       35      Total Expenses                                     $2,186,400          $101,000

       $177,357               $96,000              $81,357       36 Subtotal                                                 ($258,932)         $109,000

                                                                    Reorganization Items:
              $0                                        $0       37 Professional Fees                                               $0
                             $469,000            ($469,000)      38 Provisions for Rejected Executory Contracts                     $0                $0
                              $54,693             ($54,693)      39 Interest Earned on Accumulated Cash from                        $0                $0
                                21126                                Resulting Chp 11 Case                                          $0                $0
                           $3,899,103          ($3,899,103)      40 Gain or (Loss) from Sale of Equipment                           $0                $0
              $0            ($282,380)           ($282,380)      41 U.S. Trustee Quarterly Fees                                     $0           $36,000
                             $495,868             $495,868       42                                                                 $0                $0

              $0             $213,488            ($213,488)      43       Total Reorganization Items                                $0            $36,000

       $177,357                     $0            $177,357       44 Net Profit (Loss) Before Federal & State Taxes           ($258,932)         ($258,932)
             $0                                         $0       45 Federal & State Income Taxes

       $177,357             ($113,000)            $290,357       46 Net Profit (Loss)                                        ($258,932)         ($258,932)

Attach an Explanation of Variance to Statement of Operations (For variances greater than +/- 10% only):
                Case: 19-41283                Doc# 321            Filed: 10/20/20              Entered: 10/20/20 15:44:48                 Page 2 of
                                                                                                                                               Revised 1/1/98
                                                                              30
                                                        BALANCE SHEET
                                                      (General Business Case)
                                                     For the Month Ended            09/30/20


     Assets
                                                                                From Schedules                  Market Value
         Current Assets

 1            Cash and cash equivalents - unrestricted                                               *See Note 1, page 3 $241,038
 2            Cash and cash equivalents - restricted                                                                           $0
 3            Accounts receivable (net)                                                 A                                $530,745
 4            Inventory                                                                 B                                      $0
 5            Prepaid expenses
 6            Professional retainers
 7            Other:
 8

 9                    Total Current Assets                                                                                 $771,783

         Property and Equipment (Market Value)

10            Real property                                                             C                                          $0
11            Machinery and equipment                                                   D                                          $0
12            Furniture and fixtures                                                    D                                          $0
13            Office equipment                                                          D                                          $0
14            Leasehold improvements                                                    D                                          $0
15            Vehicles                                                                  D                                          $0
16            Other:                                                                    D
17                                                                                      D
18                                                                                      D
19                                                                                      D
20                                                                                      D

21                    Total Property and Equipment                                                                                 $0

         Other Assets

22            Loans to shareholders
23            Loans to affiliates
24
25
26
27
28                    Total Other Assets                                                                                           $0

29                    Total Assets                                                 $771,783                                $771,783

     NOTE:
              Indicate the method used to estimate the market value of assets (e.g., appraisals; familiarity with comparable market
              prices, etc.) and the date the value was determined.

            Note 1: On May 1, 2020, the Debtor received $224,460 from the Paycheck Protection Program. JP Morgan Chase then
            enacted a hold on the Debtor's bank account for this amount. On September 16, 2020, JP Morgan Chase debited
            $225,297.11 from the Debtor's account. The difference of $837.11 was debited in error, and this amount was credited to
            the account on October 19, 2020. Because these funds are not available to the Debtor, they are not otherwise recorded in
            this report. For additional information, please refer to the Debtor's motion to borrow through the Paycheck Protection
            Program [Docket No. 271], JP Morgan Chase's motion for relief from the automatic stay [Docket No. 298], and the
            entered
         Case:      order granting
               19-41283         Doc#relief from stay
                                         321         [Docket
                                                 Filed:       No. 312]. Entered: 10/20/20 15:44:48 Page 3 of
                                                         10/20/20                                                     Revised 1/1/98
                                                                 30
                                                    Liabilities and Equity
                                                     (General Business Case)


     Liabilities From Schedules

          Post-Petition

               Current Liabilities

30                      Salaries and wages                                                                           $0
31                      Payroll taxes                                                                                $0
32                      Real and personal property taxes                                                             $0
33                      Income taxes                                                                                 $0
34                      Sales taxes                                                                                  $0
35                      Notes payable (short term)                                                                   $0
36                      Accounts payable (trade)                                         A                     $873,726
37                      Real property lease arrearage                                                                $0
38                      Personal property lease arrearage                                                            $0
39                      Accrued professional fees                                                                    $0
40                      Current portion of long-term post-petition debt (due within 12 months)                       $0
41                      Other:
42
43

44                      Total Current Liabilities                                                              $873,726

45             Long-Term Post-Petition Debt, Net of Current Portion

46                      Total Post-Petition Liabilities                                                        $873,726

          Pre-Petition Liabilities (allowed amount)

47                      Secured claims                                                   F                            $0
48                      Priority unsecured claims                                        F                            $0
49                      General unsecured claims                                         F                            $0

50                      Total Pre-Petition Liabilities                                                                $0

51                      Total Liabilities                                                                      $873,726

     Equity (Deficit)

52             Retained Earnings/(Deficit) at time of filing                                                ($6,653,850)
53             Capital Stock                                                                                       $200
54             Additional paid-in capital                                                                    $6,810,639
55             Cumulative profit/(loss) since filing of case                                                  ($258,932)
56             Post-petition contributions/(distributions) or (draws)                                                $0
57
58             Market value adjustment

59                      Total Equity (Deficit)                                                                ($101,943)

60 Total Liabilities and Equity (Deficit)                                                                      $771,783




         Case: 19-41283           Doc# 321          Filed: 10/20/20      Entered: 10/20/20 15:44:48   Page 4 of
                                                                                                         Revised 1/1/98
                                                                30
                                             SCHEDULES TO THE BALANCE SHEET
                                                             (General Business Case)

                                                                   Schedule A
                                                    Accounts Receivable and (Net) Payable

                                                                            Accounts Receivable       Accounts Payable             Past Due
Receivables and Payables Agings                                            [Pre and Post Petition]     [Post Petition]        Post Petition Debt
  0 -30 Days                                                                             $530,745             $149,854
  31-60 Days
  61-90 Days                                                                                                                           $149,854
  91+ Days
  Total accounts receivable/payable                                                       $530,745              $149,854
  Allowance for doubtful accounts                                                               $0
  Accounts receivable (net)                                                               $530,745


                                                                   Schedule B
                                                           Inventory/Cost of Goods Sold
Types and Amount of Inventory(ies)                                        Cost of Goods Sold
                                              Inventory(ies)
                                                Balance at
                                              End of Month                Inventory Beginning of Month                                         0
                                                                          Add -
   Retail/Restaurants -                                                    Net purchase                                                      $0
    Product for resale                                                     Direct labor                                                      $0
                                                                           Manufacturing overhead                                            $0
   Distribution -                                                          Freight in                                                        $0
    Products for resale                                           $0       Other:                                                       $84,358
                                                                          Freight, cdn, customer service, cdn
   Manufacturer -
    Raw Materials                                                 $0
    Work-in-progress                                              $0      Less -
    Finished goods                                                $0       Inventory End of Month                                             $0
                                                                           Shrinkage                                                          $0
   Other - Explain                                                         Personal Use                                                       $0

                                                                          Cost of Goods Sold                                            $84,358
     TOTAL                                                        $0

   Method of Inventory Control                                            Inventory Valuation Methods
   Do you have a functioning perpetual inventory system?                  Indicate by a checkmark method of inventory used.
              Yes           No xxx
   How often do you take a complete physical inventory?                   Valuation methods -
                                                                            FIFO cost                                                      15000
    Weekly                                                                  LIFO cost
    Monthly                                                                 Lower of cost or market
    Quarterly                                                               Retail method
    Semi-annually                                                           Other
    Annually                                                                 Explain
Date of last physical inventory was

Date of next physical inventory is




              Case: 19-41283          Doc# 321         Filed: 10/20/20          Entered: 10/20/20 15:44:48             PageRevised
                                                                                                                             5 of1/1/98
                                                                   30
                                                  Schedule C
                                                 Real Property

Description                                                                  Cost              Market Value
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
     Total                                                                          $0                        $0


                                                  Schedule D
                                            Other Depreciable Assets

Description                                                                  Cost              Market Value
Machinery & Equipment -
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
     Total                                                                          $0                        $0

Furniture & Fixtures -
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
     Total                                                                          $0                        $0

Office Equipment -
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
     Total                                                                          $0                        $0

Leasehold Improvements -
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
     Total                                                                          $0                        $0

Vehicles -
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
     Total                                                                          $0                        $0




              Case: 19-41283   Doc# 321   Filed: 10/20/20    Entered: 10/20/20 15:44:48   Page 6 of
                                                                                             Revised 1/1/98
                                                      30
                                                               Schedule E
                                                      Aging of Post-Petition Taxes
                                              (As of End of the Current Reporting Period)

Taxes Payable                                      0-30 Days           31-60 Days         61-90 Days         91+ Days              Total
Federal
      Income Tax Withholding                                  $0                  $0                 $0               $0                   $0
      FICA - Employee                                         $0                  $0                 $0               $0                   $0
      FICA - Employer                                         $0                  $0                 $0               $0                   $0
      Unemployment (FUTA)                                     $0                  $0                 $0               $0                   $0
      Income                                                  $0                  $0                 $0               $0                   $0
      Other (Attach List)                                     $0                  $0                 $0               $0                   $0
Total Federal Taxes                                           $0                  $0                 $0               $0                   $0
State and Local
      Income Tax Withholding                                  $0                  $0                 $0               $0                   $0
      Unemployment (UT)                                       $0                  $0                 $0               $0                   $0
      Disability Insurance (DI)                               $0                  $0                 $0               $0                   $0
      Empl. Training Tax (ETT)                                $0                  $0                 $0               $0                   $0
      Sales                                                   $0                  $0                 $0               $0                   $0
      Excise                                                  $0                  $0                 $0               $0                   $0
      Real property                                           $0                  $0                 $0               $0                   $0
      Personal property                                       $0                  $0                 $0               $0                   $0
      Income                                                  $0                  $0                 $0               $0                   $0
      Other (Attach List)                                     $0                  $0                 $0               $0                   $0
Total State & Local Taxes                                     $0                  $0                 $0               $0                   $0
Total Taxes                                                   $0                  $0                 $0               $0                   $0



                                                               Schedule F
                                                          Pre-Petition Liabilities

                                                                                           Claimed           Allowed
List Total Claims For Each Classification -                                                Amount           Amount (b)
      Secured claims (a)                                                                            $0               $0
      Priority claims other than taxes                                                              $0               $0
      Priority tax claims                                                                           $0               $0
      General unsecured claims                                                              $5,206,550       $5,206,550

      (a)   List total amount of claims even it under secured.
      (b)   Estimated amount of claim to be allowed after compromise or litigation. As an example, you are a defendant in a lawsuit
            alleging damage of $10,000,000 and a proof of claim is filed in that amount. You believe that you can settle the case for a
            claim of $3,000,000. For Schedule F reporting purposes you should list $10,000,000 as the Claimed Amount and
            $3,000,000 as the Allowed Amount.
                                                               Schedule G
                                                      Rental Income Information
                                                Not applicable to General Business Cases

                                                               Schedule H
                                             Recapitulation of Funds Held at End of Month

                                                   Account 1           Account 2           Account 3        Account 4
Bank                                            Chase - All         Paypal              BlueSnap          Comerica
Account Type                                    checking/Saving     Deposit             Deposit           Checking
Account No.                                     Various                                                   Various
Account Purpose                                 General             Payments            Payments          General
Balance, End of Month                                 $218,005                 $3,739         $17,892            $1,402
Total Funds on Hand for all Accounts                  $241,038                     $0

Attach copies of the month end bank statement(s), reconciliation(s), and the check register(s) to the Monthly Operating Report.
             Case: 19-41283            Doc# 321         Filed: 10/20/20          Entered: 10/20/20 15:44:48                PageRevised
                                                                                                                                 7 of1/1/98
                                                                    30
                                  STATEMENT OF CASH RECEIPTS AND DISBURSEMENTS
                                                Increase/(Decrease) in Cash and Cash Equivalents
                                                      For the Month Ended     09/30/20

                                                                                                Actual                     Cumulative
                                                                                             Current Month                (Case to Date)
     Cash Receipts
1          Rent/Leases Collected                                                                          $0                           $0
2          Cash Received from Sales                                                                 $133,616                   $3,622,021
3          Interest Received                                                                              $0                          $80
4          Borrowings                                                                                     $0                           $0
5          Funds from Shareholders, Partners, or Other Insiders                                           $0                           $0
6          Capital Contributions                                                                          $0                           $0
7                                                                                                                                      $0
8                                                                                                                                      $0
9                                                                                                                                      $0
10                                                                                                                                     $0
11                                                                                                                                     $0

12               Total Cash Receipts                                                                $133,616                   $3,622,101

     Cash Disbursements                                                                                                                $0
13         Payments for Inventory                                                                         $0                      $15,000
14         Selling                                                                                    $4,068                     $439,382
15         Administrative                                                                                 $0                      $94,998
16         Capital Expenditures                                                                           $0                           $0
17         Principal Payments on Debt                                                                     $0                           $0
18         Interest Paid                                                                                  $0                           $0
           Rent/Lease:                                                                                                                 $0
19               Personal Property                                                                           $0                  $115,807
20               Real Property                                                                                                         $0
           Amount Paid to Owner(s)/Officer(s)                                                                                          $0
21               Salaries                                                                            $35,304                     $815,121
22               Draws                                                                                    $0                           $0
23               Commissions/Royalties                                                                    $0                           $0
24               Expense Reimbursements                                                                   $0                           $0
25               Other                                                                                    $0                           $0
26         Salaries/Commissions (less employee withholding)                                          $12,414                     $193,719
27         Management Fees                                                                                $0                  ($1,674,027)
           Taxes:
28               Employee Withholding                                                                     $0                           $0
29               Employer Payroll Taxes                                                                   $0                           $0
30               Real Property Taxes                                                                      $0                           $0
31               Other Taxes                                                                              $0                           $0
32         Other Cash Outflows:                                                                           $0                           $0
33               Vendors related to product delivery and performance                                 $54,858                  ($1,674,027)
34               Legal fees                                                                          $40,000
35               Research and development costs                                                      $29,500                     $469,000
36               Tax return preparation fees                                                         $11,250                      $65,943
37               Trustee fees Other expenses                                                              $0                      $21,126

38               Total Cash Disbursements:                                                          $187,394                   $3,876,932

39 Net Increase (Decrease) in Cash                                                                  ($53,778)                   ($254,831)

40 Cash Balance, Beginning of Period                                                                $294,816                     $495,868

41 Cash Balance, End of Period                                                                      $241,038                     $241,037

               Case: 19-41283           Doc# 321        Filed: 10/20/20      Entered: 10/20/20 15:44:48           PageRevised
                                                                                                                        8 of1/1/98
                                                                    30
                                                            STATEMENT OF CASH FLOWS
                                                (Optional) Increase/(Decrease) in Cash and Cash Equivalents
                                                                    For the Month Ended 09/30/20

                                                                                                            Actual             Cumulative
     Cash Flows From Operating Activities                                                                Current Month        (Case to Date)
1         Cash Received from Sales                                                                              $133,616              $3,622,021
2         Rent/Leases Collected                                                                                       $0                      $0
3         Interest Received                                                                                           $0                     $80
4         Cash Paid to Suppliers                                                                                 $84,358              $1,691,248
5         Cash Paid for Selling Expenses                                                                          $4,068                $439,382
6         Cash Paid for Administrative Expenses                                                                       $0                 $94,998
          Cash Paid for Rents/Leases:                                                                                                         $0
7              Personal Property                                                                                      $0                $115,807
8              Real Property                                                                                          $0                      $0
9         Cash Paid for Interest                                                                                      $0                      $0
10        Cash Paid for Net Payroll and Benefits                                                                 $12,414                $193,719
          Cash Paid to Owner(s)/Officer(s)                                                                                                    $0
11             Salaries                                                                                          $35,304                $815,121
12             Draws                                                                                                  $0                      $0
13             Commissions/Royalties                                                                                  $0                      $0
14             Expense Reimbursements                                                                                 $0                      $0
15             Other                                                                                                  $0                      $0
          Cash Paid for Taxes Paid/Deposited to Tax Acct.                                                                                     $0
16             Employer Payroll Tax                                                                                      $0                   $0
17             Employee Withholdings                                                                                     $0                   $0
18             Real Property Taxes                                                                                       $0                   $0
19             Other Taxes                                                                                               $0                   $0
20        Cash Paid for General Expenses                                                                                                      $0
21                                                                                                                                            $0
22            Tax return preparation fees                                                                        $11,250                 $65,943
23            Approved Bankruptcy Attorney fees                                                                  $40,000                $424,588
24            Inventory purchase                                                                                      $0                 $15,000
25                                                                                                                                            $0
26                                                                                                                                            $0

27            Net Cash Provided (Used) by Operating Activities before Reorganization Items                       ($53,778)             ($233,705)

     Cash Flows From Reorganization Items

28        Interest Received on Cash Accumulated Due to Chp 11 Case                                                                            $0
29        Professional Fees Paid for Services in Connection with Chp 11 Case                                             $0               $5,200
30        U.S. Trustee Quarterly Fees                                                                                    $0              $15,925
31                                                                                                                                            $0

32            Net Cash Provided (Used) by Reorganization Items                                                           $0             ($21,125)

33 Net Cash Provided (Used) for Operating Activities and Reorganization Items                                    ($53,778)             ($254,830)

     Cash Flows From Investing Activities

34        Capital Expenditures                                                                                                                 $0
35        Proceeds from Sales of Capital Goods due to Chp 11 Case                                                                              $0
36                                                                                                                                             $0

37            Net Cash Provided (Used) by Investing Activities                                                           $0                    $0

     Cash Flows From Financing Activities
38        Net Borrowings (Except Insiders)                                                          *See Note 1, page 3                        $0
39        Net Borrowings from Shareholders, Partners, or Other Insiders                                                                        $0
40        Capital Contributions                                                                                                                $0
41        Principal Payments                                                                                                                   $0
42                                                                                                                                             $0

43            Net Cash Provided (Used) by Financing Activities                                                           $0                    $0

44 Net Increase (Decrease) in Cash and Cash Equivalents                                                          ($53,778)             ($254,830)

45 Cash and Cash Equivalents at Beginning of Month                                                               294,816               $495,868

46 Cash and Cash Equivalents at End of Month                                                                    $241,038               $241,038
                Case: 19-41283                Doc# 321           Filed: 10/20/20          Entered: 10/20/20 15:44:48            Page 9 of
                                                                                                                                        Revised 1/1/98
                                                                             30
Case: 19-41283   Doc# 321   Filed: 10/20/20   Entered: 10/20/20 15:44:48   Page 10 of
                                         30
Case: 19-41283   Doc# 321   Filed: 10/20/20   Entered: 10/20/20 15:44:48   Page 11 of
                                         30
Case: 19-41283   Doc# 321   Filed: 10/20/20   Entered: 10/20/20 15:44:48   Page 12 of
                                         30
Case: 19-41283   Doc# 321   Filed: 10/20/20   Entered: 10/20/20 15:44:48   Page 13 of
                                         30
Case: 19-41283   Doc# 321   Filed: 10/20/20   Entered: 10/20/20 15:44:48   Page 14 of
                                         30
Case: 19-41283   Doc# 321   Filed: 10/20/20   Entered: 10/20/20 15:44:48   Page 15 of
                                         30
Case: 19-41283   Doc# 321   Filed: 10/20/20   Entered: 10/20/20 15:44:48   Page 16 of
                                         30
Case: 19-41283   Doc# 321   Filed: 10/20/20   Entered: 10/20/20 15:44:48   Page 17 of
                                         30
Case: 19-41283   Doc# 321   Filed: 10/20/20   Entered: 10/20/20 15:44:48   Page 18 of
                                         30
Case: 19-41283   Doc# 321   Filed: 10/20/20   Entered: 10/20/20 15:44:48   Page 19 of
                                         30
Case: 19-41283   Doc# 321   Filed: 10/20/20   Entered: 10/20/20 15:44:48   Page 20 of
                                         30
Case: 19-41283   Doc# 321   Filed: 10/20/20   Entered: 10/20/20 15:44:48   Page 21 of
                                         30
Case: 19-41283   Doc# 321   Filed: 10/20/20   Entered: 10/20/20 15:44:48   Page 22 of
                                         30
Case: 19-41283   Doc# 321   Filed: 10/20/20   Entered: 10/20/20 15:44:48   Page 23 of
                                         30
Case: 19-41283   Doc# 321   Filed: 10/20/20   Entered: 10/20/20 15:44:48   Page 24 of
                                         30
Case: 19-41283   Doc# 321   Filed: 10/20/20   Entered: 10/20/20 15:44:48   Page 25 of
                                         30
Case: 19-41283   Doc# 321   Filed: 10/20/20   Entered: 10/20/20 15:44:48   Page 26 of
                                         30
Case: 19-41283   Doc# 321   Filed: 10/20/20   Entered: 10/20/20 15:44:48   Page 27 of
                                         30
                                                                                    Financial summary report: Sep 1, 2020 to Sep 30, 2020

                                                                                 Merchant Account ID:            TW5U | PayPal Account: sadia@jadootv.com




Jadoo TV
PayPal Account: sadia@jadootv.com
5880 W. Las Positas Blvd, Suite #37, Pleasanton, CA 94588



                                                                                                                                         (Amounts in USD)


 Balance                                                                                                Beginning                              Ending

 Total balance                                                                                           4,108.14                             3,738.92

 Available balance                                                                                       4,108.14                             3,738.92

 Payables balance                                                                                            0.00                                 0.00



 Activity                                                                                                   Debit                               Credit

 Sales activity                                                                                                 --                            2,885.91

 Payments received                                                                                           0.00                             2,885.91

 Disbursements received                                                                                      0.00                                 0.00

 Refunds sent                                                                                                0.00                                 0.00

 Fees                                                                                                     -121.46                                    --

 Payment fees                                                                                               -91.46                                0.00

 Refunded fees                                                                                               0.00                                 0.00

 Chargeback fees                                                                                             0.00                                 0.00

 Account fees invoice                                                                                       -30.00                                0.00

 Other fees                                                                                                  0.00                                 0.00

 Dispute activity                                                                                            0.00                                    --

 Chargebacks & disputes                                                                                      0.00                                 0.00

 Dispute reimbursements                                                                                      0.00                                 0.00

 Transfers & withdrawals                                                                                        --                            7,639.81

 Currency Transfers                                                                                       -465.19                                 0.00

 Transfers to PayPal account                                                                                 0.00                             8,105.00

 Transfers from PayPal account                                                                               0.00                                 0.00

 Purchase activity                                                                                      -10,773.48                                   --

 Online payments sent                                                                                   -10,773.48                                0.00

 Refunds received                                                                                            0.00                                 0.00

 Debit card purchases                                                                                        0.00                                 0.00




                                                    PayPal Inc., 2211 N First St, San Jose, CA 95131
            Case: 19-41283         Doc# 321          Filed: 10/20/20              Entered: 10/20/20 15:44:48                  Page 28Page
                                                                                                                                      of         1 of 2
                                                                  30
                                                                            Merchant Account ID:           TW5U | PayPal Account: sadia@jadootv.com




  Activity                                                                                            Debit                               Credit

  Debit card returns                                                                                   0.00                                 0.00

  Reserves & releases                                                                                  0.00                                    --

  Reserve holds                                                                                        0.00                                 0.00

  Reserve releases                                                                                     0.00                                 0.00

  Payment review holds                                                                                 0.00                                 0.00

  Payment review releases                                                                              0.00                                 0.00

  Payment holds                                                                                        0.00                                 0.00

  Payment releases                                                                                     0.00                                 0.00

  Gift Certificate purchases                                                                           0.00                                 0.00

  Gift Certificate redemption                                                                          0.00                                 0.00

  Funds not yet available                                                                              0.00                                 0.00

  Funds available                                                                                      0.00                                 0.00

  Blocked payments                                                                                     0.00                                 0.00

  Other activity                                                                                          --                                0.00

  Money market dividends                                                                               0.00                                 0.00

  Debit card cash back                                                                                 0.00                                 0.00

  Credit card cash back                                                                                0.00                                 0.00

  Other                                                                                            -1,109.20                            1,109.20


Note: This is not an actual bill.




                                               PayPal Inc., 2211 N First St, San Jose, CA 95131
             Case: 19-41283         Doc# 321    Filed: 10/20/20              Entered: 10/20/20 15:44:48                 Page 29Page
                                                                                                                                of         2 of 2
                                                             30
Account Balance

Report parameters:
Merchant Id= 2921




                                                                                     Total of
                    Total of    Total of                                              Payout                 Refund    BlueSnap
                      Gross Commission     Affiliates Total of Net Total of Paid Adjustment      Account    Reserve     Reserve
      Currency      Amount      Amount      Amount       Amount by 3rd Party        Amount        Balance   Amount      Amount
USD               21,065.37   -2,020.53             0  18,073.68               0     -130.05    17,891.66         0   10,247.70




                  Case: 19-41283      Doc# 321    Filed: 10/20/20     Entered: 10/20/20 15:44:48       Page 30 of
                                                               30
